EXHIBIT 10.1
 
 
 
THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE. THIS SECURITY IS SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS.
 
CONVERTIBLE PROMISSORY NOTE
 
 

 $400,000.00  November 26, 2011    Fort Worth, Texas

                                                                                   
 
For value received, Entech Solar, Inc., a Delaware corporation (the “Company”),
promises to pay to The Quercus Trust (the “Holder”), the principal sum of Four
Hundred Thousand Dollars ($400,000.00), without interest, on the Maturity Date
(as defined below).  This Convertible Promissory Note (this “Note”) is subject
to the following terms and conditions:
 
1. Maturity; Acceleration.  Unless converted as provided in Section 2, this Note
will automatically mature and be due and payable on November 26, 2012 (the
“Maturity Date”); provided, that the Holder and the Company may agree to extend
the Maturity Date in accordance with the amendment provisions set forth in
Section 8 herein.  Notwithstanding the foregoing, the entire unpaid principal
sum of this Note shall become immediately due and payable upon the execution by
the Company of a general assignment for the benefit of creditors, the filing by
or against the Company of a petition in bankruptcy or any petition for relief
under the federal bankruptcy act or the continuation of such petition without
dismissal for a period of ninety (90) days or more or the appointment of a
receiver or trustee to take possession of the property or assets of the
Company.  Upon the occurrence of any event resulting in the acceleration of this
Note, the Company shall deliver written notice to the Holder within two (2)
business days.
 
2. Conversion.
 
(a)           Voluntary Conversion Into Common Stock.  The Holder has the right
and option, upon written notice and at any time prior to the payment in full of
this Note, to convert, in accordance with Section 2(b) below, the then unpaid
principal balance of this Note into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), at a rate which shall be equal to
the quotient obtained by dividing (A) the entire principal amount of this Note
by (B) $0.05 (as adjusted for stock splits, stock dividends, combinations,
reorganizations and like transactions), rounded to the nearest whole share.  
 
(b)           Mechanics and Effect of Conversion.  Conversion of this Note shall
be made upon surrender of this Note to the Company at its principal offices (or
at such other offices as the Company shall designate in writing to the Holder
from time to time).  No fractional shares of the Company’s capital stock will be
issued upon conversion of this Note.  In lieu of any fractional share to which
the Holder would otherwise be entitled, the Company will pay to the Holder in
cash the amount of the unconverted principal of this Note that would otherwise
be converted into such fractional share.  At its expense, the Company will, as
soon as practicable thereafter, issue and deliver, or cause to be issued and
delivered, to such Holder, a certificate or certificates for the number of
shares to which such Holder is entitled upon such conversion, together with any
other property to which the Holder is entitled upon such conversion under the
terms of this Note, including a check payable to the Holder for any cash amounts
payable as described herein.  Upon conversion of this Note, the Company will be
forever released from all of its obligations and liabilities under this Note
with regard to that portion of the principal amount being converted including,
without limitation, the obligation to pay such portion of the principal amount
on this Note.
 
(c)           Restrictive Legends.  The certificates of the shares of Common
Stock to be issued upon conversion of this Note shall bear substantially the
following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH SECURITIES ACT.
 
3. Payment.  All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company.  The Company may prepay this Note at any time without
the consent of the Holder and without premium or penalty.
 
4. Successors and Assigns; Transfer.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates. An “affiliate” shall
include a subsidiary, parent, partner, limited partner, retired partner, member,
retired member or holder of capital stock of a Holder, provided, that such
affiliate is an accredited investor pursuant to applicable rules and regulations
of the Securities and Exchange Commission at the time of such transfer.  Subject
to the preceding sentence, this Note may be transferred only upon surrender of
the original Note for registration of transfer, duly endorsed, or accompanied by
a duly executed written instrument of transfer in form satisfactory to the
Company.  Thereupon, a new note for the same principal amount will be issued to,
and registered in the name of, the transferee.  Principal is payable only to the
registered holder of this Note.
 
5. Certain Obligations of the Company.  The Company covenants that it will at
all times reserve and keep available out of its authorized and unissued Common
Stock such number of shares of Common Stock as shall be sufficient for the
Holder to exercise its conversion rights hereunder.  The Company will not, by
amendment of its Certificate of Incorporation or through reorganization,
consolidation, merger, dissolution, issuance of capital stock, sale of treasury
stock or sale of assets, or by any other voluntary act or deed, avoid or seek to
avoid the material performance or observance of any of the covenants,
stipulations or conditions in this Note to be observed or performed by the
Company.
 
6. Governing Law.  This Note shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.
 
7. Notices.  Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by a
nationally-recognized delivery service (such as Federal Express or UPS), or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth below such party’s signature hereto or as
subsequently modified by written notice.
 
8. Amendments and Waivers.  Any term of this Note may be amended or waived only
with the prior written consent of the Company and the Holder.  Any amendment or
waiver effected in accordance with this Section 8 shall be binding upon the
Company, the Holder and each transferee of the Note.
 
9. Stockholders, Officers and Directors Not Liable.  In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
 
10. Counterparts; Construction and Headings.  This Note may be executed in any
number of counterparts, each of which will be deemed to be an original and all
of which together will constitute a single agreement.  This Note shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any person as the drafter hereof.  The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.
 
11. Action to Collect on Note.  If action is instituted to collect on this Note,
the Company promises to pay all reasonable costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.
 
12. Loss of Note.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
 
13. Entire Understanding.  This Note is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Note.
 
14. Accredited Investor Certificate.  The Holder, and any permitted transferee
thereof, shall execute a certificate substantially in the form set forth in
Exhibit A.
 
[Remainder of page intentionally blank.]
 

 
 

--------------------------------------------------------------------------------

 
 
 

  COMPANY:       ENTECH SOLAR, INC.  
 
 
  By:    /s/ Shelley Hollingsworth   Name:    Shelley Hollingsworth   Title:   
Chief Financial Officer  
 
 
    Address:
13301 Park Vista Blvd., Suite 100
    Fort Worth, Texas 76177

 
 
 
 
 
 
 
AGREED TO AND ACCEPTED:
      THE QUERCUS TRUST      
 
 
By:  /s/ David Gelbaum   Name:  David Gelbaum     Title:  Trustee              
  Address:
1835 Newport Blvd.
    A109 - PMB 467     Costa Mesa, California 92627  

 
 
 

Signature Page to Convertible Promissory Note
 


 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
November 26, 2011


Entech Solar, Inc.
13301 Park Vista Blvd., Suite 100
Fort Worth, Texas 76177
Attention:  Shelley Hollingsworth, Chief Financial Officer
 
Re: Convertible Promissory Note
 
Dear Shelley:
 
In connection with the issuance by Entech Solar, Inc. (the “Company”) of that
certain Convertible Promissory Note (the “Note”), of even date herewith, in the
amount of $400,000 to The Quercus Trust (“Quercus”), Quercus hereby represents
and warrants to, and agrees with, the Company as follows.  Capitalized terms
used but not defined herein have the meanings given to them in the Note.
 
1. Quercus understands that (i) the Common Stock issuable upon conversion of the
Note is characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, (ii) under such laws and applicable regulations
such securities may be resold without registration under federal and state
securities laws only in certain limited circumstances, and (iii) the Company may
require a legal opinion of Quercus’ counsel with respect to unregistered
transfers.
 
2. Quercus represents that it is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended.
 
3. The securities will be acquired for investment for Quercus’ own account, not
as a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the federal or state securities laws, and Quercus
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Quercus further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the securities.
 
Very truly yours,
 
The Quercus Trust
 
 
By:       /s/ David Gelbaum
Name:  David Gelbaum
Title:    Trustee